Citation Nr: 0713607	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to April 
1994.  He served in the Southwest Asia Theater of operations 
in Saudi Arabia between October 1990 and April 1991.

The record reflects that in a Department of Veterans Affairs 
(VA) agency of original jurisdiction administrative decision 
dated in June 2002, it was determined that the veteran's 
service from September 26, 1991 to April 1, 1994 was 
dishonorable and constitutes a bar to benefits administered 
by the VA. The veteran thus has qualifying active duty 
service from March 30, 1988 to September 25, 1991, and a 
period of nonqualifying service from September 26, 1991 to 
April 1, 1994 for VA benefits purposes.

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
VA Regional Office (RO) in Chicago, Illinois that among other 
things, denied service connection for ankle disability and 
irritable bowel syndrome, to include as due to an undiagnosed 
illness.  

The case was remanded for further development by Board 
decision dated in June 2004.

Service connection for lumbar strain, right ankle disability, 
a dorsal spine disorder, bilateral shoulder disability, and a 
gastrointestinal disorder, to include as due to an 
undiagnosed illness, that had also been on appeal was denied 
by Board decision dated in November 2006.  The remaining 
issues of entitlement to service connection for left ankle 
disability and irritable bowel syndrome, to include as due to 
an undiagnosed illness were remanded by the November 2006 
Board decision.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.

2.  The veteran was scheduled for a VA examination in 
December 2006 to properly adjudicate his claims of 
entitlement to service connection for left ankle disability 
and irritable bowel syndrome.

3.  The appellant, without good cause, failed to report for 
VA examination scheduled in December 2006.  

4.  There is no objective evidence that the veteran has 
current residuals of in-service left ankle strain/fracture.  

5.  A confirmed diagnosis of irritable bowel syndrome is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of left 
ankle disability and irritable bowel syndrome, to include as 
the result of an undiagnosed illness.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in June 2002, July 2002, June 
2004 and September 2004, the RO informed the appellant of 
what the evidence had to show to substantiate the claims, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claims.  He has 
also been advised to submit relevant evidence or information 
in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for left ankle disability and irritable bowel syndrome.  
Extensive private and VA outpatient clinical records have 
been received and associated with the claims folder.  The 
appellant has undergone VA compensation examination during 
the course of the appeal, and was scheduled for another in 
December 2006, but failed to report.  There is no indication 
from him or his representative that there is outstanding 
evidence that has not been considered with respect to the 
claims under consideration. 

Additionally, for the reasons cited below, the Board finds 
that no further development of these claims is indicated.  
The RO has met the requirements of the VCAA, and there would 
be no benefit in further developing the appellant's claims. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  When, 
as here, there appears to be no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claims, the VCAA does not require further 
assistance. Wensch v. Principi, 15 Vet App 362 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims under the VCAA poses no 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp. 2006); 38 
C.F.R.§ 3.317(d)(2006).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be awarded for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
For purposes of this section, the term medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) 
(2006).

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 3.317(a)(4) 
(2006).

1. Service connection for left ankle disability.

Factual background

The veteran's service medical records reflect that he 
sustained injury to the left ankle in August 1989 and was 
seen for pain and swelling for which he received treatment, 
including casting, over the course of the ensuing year.  An 
X-ray of the left ankle at that time disclosed no evidence of 
fracture or dislocation.  The ankle mortise appeared intact 
with no diastasis of the joint.  Several diagnoses were 
provided in this regard, including Grade 1-II sprain and 
chronic Achilles tendonitis.  On post service VA examination 
in October 2002, an X-ray of the left ankle revealed findings 
that included degenerative changes, small calcaneal bony 
spurs, and possible evidence of an old ununited chip fracture 
or accessory ossicle.  Nevertheless, the examiner stated that 
there were no objective findings or disability shown on the 
current occasion and that the X-ray was normal.  The Board 
points out that although the VA examiner found that there was 
no pathology or disability of the ankle, the Board was of the 
opinion that given the symptoms and findings in service, and 
evidence of some post service degenerative changes, a medical 
opinion was indicated to establish whether or not X-ray 
findings in 2002 and any current complaints were more likely 
than not related to in-service injury.  However, the veteran 
failed to report for examination and no reason was given for 
his failure to appear.  

It is well-established that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  Examples of good cause include but are not limited 
to the illness or hospitalization of the claimant, death of 
an immediate family member, etc. See 38 C.F.R. § 3.655(b) 
(2006). 

The record reflects that on VA examination in October 2002, 
the examiner found that the left ankle was normal with no 
objective findings.  In view of the fact that the veteran 
appears to be unwilling to report for VA examination to more 
clearly delineate whether or not he currently has any 
residuals of inservice left ankle injury, the only conclusion 
the Board can reach is that he has no current disability for 
which service connection may be conceded.  In this regard, 
the Board points out that service connection requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In the absence of evidence of the claimed 
disability, the weight of the evidence is against the claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. at 143.  Consequently, 
service connection for left ankle disability must be denied. 
38 U.S.C.A. § 5107(b).

2.  Service connection for irritable bowel syndrome.

The veteran asserts that he now has irritable bowel syndrome 
that is related to service or is due to an undiagnosed 
illness.  The Board points out, however, that no complaints 
or findings relating to this claimed disability were recorded 
during service.  Post service private and VA clinical reports 
show that the appellant has been treated for various 
gastroesophageal disorders, including gastroesophageal reflux 
disease, erosive esophagitis, hiatal hernia, gastritis, and 
peptic ulcer disease, etc., that have been determined to be 
unrelated to service.  The Board also notes that some 
assessments of irritable bowel syndrome are recorded 
intermittently in the post service clinical record.  However, 
on VA examination in November 2002, it was found that the 
veteran's clinical history was only suggestive of irritable 
bowel disease.  It was recommended at that time that other 
etiologies be considered with respect to a complaint of 
rectal bleeding.  The Board was of the opinion that a current 
examination was warranted to determine the most correct 
diagnosis and etiology referable to the claimed irritable 
bowel syndrome.  It is the province of trained health care 
providers to enter conclusions that require medical expertise 
such as opinions as to diagnosis and causation. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

As noted above, however, the appellant did not report for 
examination in this regard in December 2006.  Therefore, the 
Board does not have the requisite information to grant 
service connection for irritable bowel syndrome.  To do 
otherwise would be resorting to speculation.  Service 
connection may not be granted based on resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Board is prohibited from making 
conclusions based on its own medical judgment. See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991)).  The record contains no 
competent medical evidence confirming irritable bowel 
syndrome or relating it to service or an undiagnosed illness.  
As a layperson without medical training and expertise, the 
appellant is not competent to provide an opinion on this 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under the 
circumstances, the Board thus finds that irritable bowel 
syndrome cannot be directly or presumptively attributed to 
service. See 38 U.S.C.A. §§ 1110, 1117, 1131(West 2002 & 
Supp. 2006); 38 C.F.R. § 3.317 (2006).  

As indicated above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination.  There remains no known avenue 
for securing additional evidence in support of his claim.  
The Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is not always a one-way street.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary in establishing 
entitlement to benefits. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Kowalski v. Nicholson, No. 02-1284 
(Jun. 8 2005).  The Court has held that it is incumbent upon 
the veteran to submit to VA examination if he is applying for 
compensation.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), 
citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA 
has consequently adjudicated these issues on the evidence of 
record as it currently exists because they are original 
compensation claim. 38 C.F.R. § 3.655; 38 U.S.C.A. § 5103A 
(a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000).  As noted above, the 
available record does not provide a basis for a grant of 
service connection for a left ankle disability or irritable 
bowel syndrome.  In both cases, the preponderance of the 
evidence is against the claims, and service connection is 
denied.


ORDER

Service connection for left ankle disability is denied.

Service connection for irritable bowel syndrome, to include 
as due to an undiagnosed illness, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


